DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Response to Amendment
This allowance is in response to Amendments filed on 2/16/2021. Claims 24, 27, 30, 34, 38, and 41 have been amended.  Amendments to claims have been fully considered.
As discussed in the Advisory Action issued 2/24/2021, Examiner is satisfied that the disclosure of the message being protected by the group key is sufficient to support the recitation that the message is encrypted by the group key. Therefore, both rejections under 35 U.S.C. 112(a) are withdrawn.
Applicant’s amendments clarify the antecedent basis issues raised previously.  The rejection under 35 U.S.C. 112(b) is hereby withdrawn.
Applicant’s amendments to the independent claims related to the acquisition of key by the UEs from the second network node are sufficient to preclude the application of the primary reference as the basis for a rejection under 35 U.S.C. 103.  The claims, taken individually with the subject matter taken as a whole, was considered and a new search was performed. Based upon the additional search in addition to the previous search efforts, Examiner finds that the current claims are in condition for allowance.

Allowed Claims
Claims 24-30, 32-34, 36-43 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Kellil (U.S. Pat. App. Pub. 2007/0143600 A1) teaches secure mobile group communications key management; Segura (U.S. Pat. App. Pub. 2011/0201365 A1) teaches distribution of group IDs to mobile members of the network and checking the IDs upon receipt; and Mittal (U.S. Pat. App. Pub. 2010/0325732 A1) teaches encryption of a group key with a group key. 
However, Kellil, Segura, and Mittal do not anticipate or render obvious the combination set forth in the independent claims 24, 27, 30, 34, 38, and 41, recited as “… the first network node is configured to acquire a group key from the second network node, the group of UEs is configured to acquire the group key from the second network node without going through the first network node, the first network node is configured to distribute, to the group of UEs, a group message encrypted by the group key, the group message including the group key and a group identifier (ID) for the group of UEs, and the group of UEs is configured to decrypt the group message using the group key and check the group ID.” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. The distribution of group keys to UEs by a network key management node separate from the network group controller node, while the group controller node distributes a group message encrypted by the distributed group key depart sufficiently from the identified prior art to place the application in condition for allowance. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewis (U.S. Pat. App. Pub. 2012/0148050 A1); Johansson (U.S. Pat. App. Pub. 2008/0013733 A1); Reilly (U.S. Pat. 8,971,535 B2); and Fu (U.S. Pat. 7,813,510 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493